REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2008/0137812) discloses an x-ray source (par. 1) comprising: an anode (58) assembly comprising at least one surface (122) configured to rotate (via 66) about an axis (68), the at least one surface in a first region (of 58); an electron-beam source (62) configured to emit at least one electron beam (pars. 3 and 39) configured to bombard the at least one surface (122) of the anode (58) assembly, the electron-beam source (62) comprising: a housing (of 62) and a cathode assembly (par. 39). The prior art (e.g., US 2010/0201240) also discloses the electron beam source (with 6) comprising: a housing (3) at least partially bounding a second region (for 7), the housing comprising an aperture (5); an electron source (6) configured to generate the at least one electron beam (7) within the second region; and a window (9) configured to hermetically seal (for vacuum chamber 2) the aperture (5), to maintain a pressure differential (par. 9) between the first region (in 3) and the second region (24), and to allow the at least one electron beam (7) to propagate from the second region (in 2) to the first region (24), the window (9) spaced from the at least one surface (of 13) by a distance. Furthermore, the prior art (e.g., US 2015/0092923) discloses a distance in a range of 1 millimeter to 5 millimeters (par. 152). 
	However, the prior art fails to disclose or fairly suggest an x-ray source including: an anode assembly comprising at least one surface configured to rotate about an axis, the window spaced from the at least one surface by a distance in a range of 1 millimeter to 5 millimeters, in combination with all of the other recitations in the claim. 

Regarding claim 14 and its dependent claim(s), if any, the prior art discloses a corresponding x-ray source.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884